IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Craig Moss,                                    :
                             Appellant         :
                                               :
                      v.                       :
                                               :
SCI – Mahanoy Superintendent                   :
Pennsylvania Board of                          :    No. 204 C.D. 2018
Probation and Parole                           :    Submitted: June 8, 2018


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION BY
JUDGE COVEY                                         FILED: August 29, 2018

              Craig Moss (Moss) appeals, pro se, from the Court of Common Pleas of
the 39th Judicial District, Franklin County Branch’s (trial court) November 3, 2017
order denying his Petition for Writ of Habeas Corpus (Petition). Moss raises seven
issues for this Court’s review: (1) whether the trial court complied with Pennsylvania
Rule of Civil Procedure No. (Rule) 206.7; (2) whether the Mahanoy State
Correctional Institution Superintendent and the Pennsylvania Board of Probation and
Parole (collectively, Board) admitted that Moss had served his complete sentence; (3)
whether Moss’ sentence is illegal and, thus, unenforceable; (4) whether Moss was
given credit for all time served; (5) whether this Court should, sua sponte, correct
Moss’ allegedly illegal sentence; (6) whether the Supremacy Clause of the United
States (U.S.) Constitution1 (Supremacy Clause) mandates that this Court decline to

       1
         The Supremacy Clause states, in pertinent part: “This Constitution, and the laws of the
United States which shall be made in pursuance thereof; and all treaties made, or which shall be
made, under the authority of the United States, shall be the supreme law of the land; and the judges
in every state shall be bound thereby, anything in the Constitution or laws of any State to the
contrary notwithstanding.” U.S. Const. art. VI, cl. 2.
enforce Moss’ allegedly illegal sentence; and (7) whether the trial court complied
with the law. After review, we affirm.
               Moss is an inmate currently incarcerated at York County Prison. On
March 5, 1997, Moss was sentenced to 20 years of imprisonment for arson (First
Sentence).      Moss’ minimum sentence release date for his First Sentence was
December 6, 2000 with a maximum sentence release date of March 5, 2017. On May
1, 2000, Moss received a 10-year maximum sentence for aggravated assault (Second
Sentence) to commence upon the expiration of his First Sentence.2 Thereafter, Moss’
maximum sentence release date was recalculated to March 5, 2027. Moss was
paroled on April 7, 2008. Moss remained at liberty on parole until January 15, 2017,
when he was arrested in York County on new criminal charges. The Board lodged a
detainer against Moss that prevented his release on bail pending disposition of the
new charges.3
               Moss filed his Petition on October 5, 2017, while under the Board’s
detainer. Therein, Moss alleged that because his minimum sentence for the First
Sentence was 42 months and his minimum sentence for the Second Sentence was 15
months, his aggregated minimum sentence was 57 months. Moss further contended
that when he reached his First Sentence minimum date on December 6, 2000, his
Second Sentence began to run simultaneously and was completed on December 6,
2010.       Thus, Moss argued that the Board violated his constitutional rights by
improperly detaining him.
               On October 11, 2017, the trial court issued a rule to the Board to show
cause why Moss was not entitled to the relief requested. The trial court’s order also
directed the Board to “file a response to the [P]etition within 20 days of service upon

        2
         The original record does not provide factual details of the events that resulted in the
Second Sentence.
       3
         Moss was convicted of the new charges on March 13, 2018. He is currently awaiting
sentencing before the York County Common Pleas Court.
                                               2
the [Board]” and advised the parties that “[t]he [Petition] shall be decided under
[Rule] 206.7[.]” Trial Ct. Order, October 11, 2017. On October 31, 2017, the Board
filed its response. Notably, the Board’s response did not answer each numbered
averment in the Petition, but instead summarized the factual background pertaining to
Moss’ incarceration, reiterated that Moss’ maximum release date is March 5, 2027
and asserted that Moss’ claim that he is being held after his First Sentence expired is
meritless.
               On November 3, 2017, the trial court “decide[d] the [P]etition on the
[P]etition and answer” and found that Moss should remain in custody since he had
not completed his full 30-year sentence. On November 21, 2017, Moss filed the
instant appeal4 from the trial court’s order.5


   I.          Whether the Trial Court Complied With Rule 206.7
               Moss first argues that the trial court abused its discretion because it did
not comply with Rule 206.7 when, absent his request, it disposed of the Petition,
thereby depriving him of the right to conduct discovery, request oral argument or
seek leave to amend his Petition.
               Rule 206.7(b) states that “[i]f an answer [to a petition] is filed raising no
disputed issues of material fact, the court on request of the petitioner shall decide
the petition on the petition and answer.” Pa.R.C.P. No. 206.7(b) (emphasis added).

        4
          Moss filed his appeal in the Superior Court. The Superior Court transferred the matter to
this Court on February 14, 2018.
        5
          “Our review of the trial court’s decision is limited to determining whether constitutional
rights were violated, whether the trial court abused its discretion, or whether the trial court
committed an error of law.” Pew v. Meching, 929 A.2d 1214, 1217 n.4. “An abuse of discretion
occurs when the trial court has made ‘not merely an error of judgment, but where the judgment is
manifestly unreasonable or where the law is not applied or where the record shows that the action is
a result of partiality, prejudice, bias or ill will.’” Ligonier Twp. v. Nied, 161 A.3d 1039, 1045 n.4
(Pa. Cmwlth. 2017) (quoting Luzerne Cty. Flood Prot. Auth. v. Reilly, 825 A.2d 779, 782 (Pa.
Cmwlth. 2003)).
                                                 3
Rule 206.7(c) specifies that if an answer raises disputed factual issues, discovery may
be conducted as the trial court permits. See Pa.R.C.P. No. 206.7(c).
              However, courts in this Commonwealth have construed Rule 206.7(b) to
allow court decisions “without the fact-finding process” based on the petition and
answer “[i]f the answer does not raise disputed issues of fact[.]” U.S. Spaces, Inc. v.
Berkshire Hathaway Home Servs., Fox & Roach, 165 A.3d 931, 933 (Pa. Super.
2017) (quoting Rule 206.4, Comment, which was the predecessor to Rule 206.7); see
also Duquesne Light Co. v. Rudolph N. Rohn Co., Inc., 753 A.2d 286, 288 (Pa. Super.
2000) (“If an answer is filed which does not dispute issues of fact, the court shall
decide the petition.”) (emphasis added); Chaney v. Fairmount Park Real Estate
Corp. (Pa. Cmwlth. No. 2388 C.D. 2011, filed June 25, 2012)6, slip op. at 8
(“[W]here an answer is filed that does not raise disputed factual issues, the court
shall decide the petition based solely on the parties’ filings.”) (emphasis added). If
there is no dispute of material fact, “there is no justification for the taking of
depositions under [Rule] 206.7(c).” In re Nomination Paper of Nader (Pa. Cmwlth.
No. 568 M.D. 2004, filed December 4, 2008), slip op. at 8 n.3, aff’d, 982 A.2d 1220
(Pa. 2009).
              Here, because Moss admits that there are no disputed issues of material
fact, thereby negating the need for depositions or discovery, Rule 206.7(a) authorized
the trial court to decide the Petition based solely on Moss’ Petition and the Board’s
answer. Accordingly, the trial court complied with Rule 206.7, and Moss’ argument
to the contrary is without support.




       6
         This Court’s unreported memorandum opinions may be cited “for [their] persuasive value,
but not as a binding precedent.” Section 414(a) of the Commonwealth Court’s Internal Operating
Procedures, 210 Pa. Code § 69.414(a).


                                               4
   II.       Whether the Board Admitted Moss’ Averments
             Moss next contends that the trial court abused its discretion by
dismissing his Petition when the Board admitted Moss’ averments, including his
contention that he completed his sentences. According to Moss, by failing to directly
answer any of the Petition’s numbered averments as required by Rules 206.7 and
1029, the Board admitted them all. Relatedly, Moss claims that since the Board
failed to respond to his assertion that he should no longer be in custody, there were no
disputed issues of material fact, and the trial court should have decided the Petition in
his favor.
             Rule 1029 provides, in relevant part:

             (a) A responsive pleading shall admit or deny each
             averment of fact in the preceding pleading or any part
             thereof to which it is responsive. A party denying only a
             part of an averment shall specify so much of it as is
             admitted and shall deny the remainder. Admissions and
             denials in a responsive pleading shall refer specifically to
             the paragraph in which the averment admitted or denied is
             set forth.
             (b) Averments in a pleading to which a responsive
             pleading is required are admitted when not denied
             specifically or by necessary implication. A general denial
             or a demand for proof, . . . shall have the effect of an
             admission.
             ....
             (d) Averments in a pleading to which no responsive
             pleading is required shall be deemed to be denied.

Pa.R.C.P. No. 1029 (emphasis added). Further, Rule 206.7 states that where a court
issues a rule to show cause, only unanswered factual averments not expressly denied
are deemed admitted. See Pa.R.C.P. No. 206.7. Importantly, “[u]nder any rule of
pleading, a conclusion of law is not an admission; only unanswered assertions of fact



                                           5
are considered so.” Commonwealth v. $26,556.00 Seized from Polidoro, 672 A.2d
389, 393 n.8 (Pa. Cmwlth. 1996).
               Here, because the trial court issued an order to show cause on October
11, 2017, the Board was required to respond in accordance with Rule 206.7. On
October 31, 2017, the Board filed an answer but did not “admit or deny each
averment of fact in the preceding pleading” as required by Rule 1029(a).7 However,
the only factual allegations in Moss’ Petition relate to his convictions and the
sentences imposed.8 The remaining averments pertain to the legal effect of the time
Moss served on the expiration of his sentences and are, thus, legal conclusions to
which no responsive pleadings were required.                  Therefore, the legal conclusions
regarding the completion of Moss’ sentences were “deemed to be denied.” Pa.R.C.P.
No. 1029(d).        Accordingly, because the Board did not admit to Moss’ legal
conclusion that he completed his sentences, the trial court did not abuse its discretion
by dismissing Moss’ Petition.


   III.        Whether Moss’ Aggregated Sentence is Enforceable
               Moss also claims that his sentence is illegal and, thus, unenforceable.
Moss specifically asserts that the Board lacked authority to aggregate his sentences,
and that he is being detained beyond his maximum sentence release date.
Importantly, the parties agree that Moss received consecutive sentences. See Moss
Reply Br. at 5; Board Br. in Opposition at 5-6. This Court has consistently held that


       7
          In its response, the Board affirmatively denied that Moss had completed his sentence, and
clarified that Moss had only reached his minimum sentence release date on his First Sentence as of
December 6, 2000. See Original Record Item No. 8, Board Response to Rule to Show Cause at 4.
The Board reiterated numerous times throughout its answer that Moss had not completed his
sentence and should remain in custody until at least March 5, 2027. Id. at 2-5.
        8
          The record supports the trial court’s determination that there is no dispute of material fact.
Moss avers that he was sentenced to a twenty-year sentence and a ten-year sentence to be served
consecutively; the Board concurs. See Moss Reply Br. at 5; Board Br. in Opposition at 5-6.
                                                   6
“once a sentencing court imposes a consecutive sentence, aggregation with other
consecutive sentences is ‘automatic and mandatory’ under [S]ection 9757 of the
Sentencing Code[,9 42 Pa.C.S. § 9757].” Forbes v. Pa. Dep’t of Corr., 931 A.2d 88,
92 (Pa. Cmwlth. 2007), aff’d, 946 A.2d 103 (Pa. 2008); see also Commonwealth v.
Allshouse, 33 A.3d 31 (Pa. Super. 2011). Further, since an inmate receives a new
minimum and maximum sentence release date based on “the total of all offenses with
respect to which sentence is imposed[,]” the sentence order is irrelevant. 42 Pa.C.S. §
9757; see also Forbes.           Accordingly, because Moss’ sentences were properly
aggregated, his argument that his sentence is illegal and unenforceable fails.10




   IV.         Whether Moss Was Properly Credited For All Time Served
               Moss next argues that he has not been given credit for all time served
while in custody. Moss first cites to Martin v. Pennsylvania Board of Probation &
Parole, 840 A.2d 299 (Pa. 2003), for the proposition that “when an offender is held
on new criminal charges as well as a detainer lodged by the Board, . . . the offender is


       9
          Section 9757 of the Sentencing Code states:
                Whenever the court determines that a sentence should be served
                consecutively to one being then imposed by the court, or to one
                previously imposed, the court shall indicate the minimum sentence to
                be served for the total of all offenses with respect to which sentence is
                imposed. Such minimum sentence shall not exceed one-half of the
                maximum sentence imposed.
42 Pa.C.S. § 9757.
        10
           Given that Moss’ maximum sentence release date for the aggregated sentences was March
5, 2027, when he was paroled on April 7, 2008, he had 18 years, 10 months and 26 days remaining.
To the extent Moss argues that the Board intruded upon judicial powers in recalculating his
minimum and maximum sentence dates, and that denial of credit for time spent on parole also
intrudes upon judicial powers, “[t]he grant of parole is purely an administrative function which does
not intervene on the power of the judiciary.” Commonwealth v. Harris, 620 A.2d 1175, 1181 n.11
(Pa. Super. 1993); see also Young v. Commonwealth, Bd. of Prob. & Parole, 409 A.2d 843 (Pa.
1979).
                                                 7
confined for both offenses.” Id. at 303. Moss then maintains that because the Board
placed a detainer on him from August 1999 until May 2000 for the charges resulting
in the Second Sentence, he “was entitled to nine (9) months of credit for both
sentences . . . .” Moss Br. at 7. The Martin Court held: “[W]here an offender is
incarcerated on both a Board detainer and new criminal charges, all time spent in
confinement must be credited to either the new sentence or the original sentence.”
Id. at 309 (emphasis added). Thus, Martin does not support Moss’ assertion that he is
entitled to credit on both sentences for the 9-month period he was held on detainer
while incarcerated.
            In addition, Moss claims that he was not properly credited with time
served because he was either “constructively paroled no [l]ater than January []8,
2007” or he “was in custody on both offenses since August []3[,] 1999 until April []8,
2008[.]” Moss Br. at 8. Moss contends that if he was not constructively paroled
from his First Sentence to his Second Sentence, then he was in custody for both
offenses and has since fully served his Second Sentence. See Moss Br. at 8.
            “A prisoner in Pennsylvania does not have an automatic right to parole
upon the expiration of his minimum term, rather the granting of parole is a matter of
grace and administrative discretion.” Bowman v. Pa. Bd. of Prob. & Parole, 709
A.2d 945, 948 (Pa. Cmwlth. 1998) (quoting Bostic v. Pa. Bd. of Prob. & Parole, 682
A.2d 401, 403 (Pa. Cmwlth. 1996)). The Board also has the discretion to grant
constructive parole. See Merritt v. Pa. Bd. of Prob. & Parole, 539 A.2d 511 (Pa.
Cmwlth. 1988). “A prisoner on constructive parole is not released from prison but is
paroled from his or her original sentence to immediately begin serving a new
sentence.” Calloway v. Pa. Bd. of Prob. & Parole, 857 A.2d 218, 220 n.4 (Pa.
Cmwlth. 2004). “[T]he concept of at liberty on parole is not at liberty from all
confinement, but at liberty from confinement of the particular sentence from which
the convict is being reentered as a parole violator.” Rosenberger v. Pa. Bd. of Prob.
                                          8
& Parole, 510 A.2d 866, 867 (Pa. Cmwlth. 1986) (internal quotations omitted)
(quoting Commonwealth ex rel. Haun v. Cavell, 154 A.2d 257, 261 (Pa. Super.
1959)). This Court has stated that

                [c]onstructive parole differs from actual parole in that rather
                than actually releasing the parolee from prison, [he is]
                merely free[d] . . . to begin serving the next consecutive
                sentence. In effect, he is simultaneously serving the
                remainder of the maximum term of the first sentence and
                the minimum term of the second.

Ray v. Howard, 395 A.2d 1038, 1040 n.2 (Pa. Cmwlth. 1979).
                Here, although Moss became eligible for parole from the First Sentence
on December 6, 2000, at no point during Moss’ sentence did parole become
automatic, and the Board was under no obligation to grant parole or constructive
parole.      Further, Moss was not granted constructive parole because he was not
released on parole until April 7, 2008 and, at that time, he was released on parole
outside prison walls, rather than remaining in custody to begin his Second Sentence.
Because the record is clear that Moss has been properly credited for all time served
while in custody, this argument is without merit.


   V.           Whether this Court may Sua Sponte Correct Moss’ Sentence.
                Moss also posits that this Court should, sua sponte, correct his sentence
because he

                was arrest[ed] on August []3, 1996, [and] never made bail
                on the charges [which resulted in his First Sentence11]. At
        11
         The First Sentence resulted from the charges in Criminal Docket No. CP-28-CR-0001036-
1996. Based on a review of the public docket for that action, it appears that Moss posted bail on
October 23, 1996, after spending 83 days in custody. The docket entries for the First Sentence are
not part of the original record. However, this Court may take judicial notice of information
contained in the publicly-available docket in Commonwealth v. Moss (Franklin County CP-28-CR-
0001036-1996). See Deyarmin v. Consol. Rail Corp., 931 A.2d 1 (Pa. Super. 2007). Further, “[i]t
is well settled that this Court may take judicial notice of pleadings and judgments in other
                                                9
              [Moss’] sentencing hearing . . . the [sentencing c]ourt failed
              to give [Moss] credit for the seven (7) months spent in
              custody for this offense. Since the maximum penalty for a
              Felony one is twenty years (18 P[a.C.S. §] 1103 (1))[,
              Moss’ First Sentence] . . . is blatantly illegal [on its face,] as
              [Moss] has served 21 years and four months on this
              sentence[.]

Moss Br. at 9. Moss asserts that the trial court should have granted his Petition to
rectify his illegal sentence. The writ of habeas corpus “lies to correct void or illegal
sentences or an illegal detention[.]” Commonwealth ex rel. Butler v. Rundle, 180
A.2d 923, 924 (Pa. 1962); see also Commonwealth ex rel. McGlinn v. Smith, 24 A.2d
1 (Pa. 1942); Chadwick v. Caulfield, 834 A.2d 562 (Pa. Super. 2003). “[T]he writ
may be used only to extricate a petitioner from illegal confinement or to secure relief
from conditions of confinement that constitute cruel and unusual punishment.”
Rivera v. Pa. Dep’t of Corr., 837 A.2d 525, 528 (Pa. Super. 2003) (quoting
Commonwealth ex rel. Fortune v. Dragovich, 792 A.2d 1257, 1259 (Pa. Super.
2002)); see also Weaver v. Pa. Bd. of Prob. & Parole, 688 A.2d 766 (Pa. Cmwlth.
1997). Significantly:

              A challenge to the legality of a sentence ‘is essentially a
              claim that the trial court did not have jurisdiction to impose
              the sentence that it handed down. . . . A trial court
              ordinarily has jurisdiction to impose any sentence which is
              within the range of punishments which the legislature has
              authorized for the defendant’s crimes.’

Commonwealth v. Melvin, 103 A.3d 1, 52 (Pa. Super. 2014) (quoting Commonwealth
v. Cappellini, 690 A.2d 1220, 1226 (Pa. Super. 1997)). The legislature authorized a
twenty-year sentence for Moss’ arson conviction and a ten-year sentence for his
aggravated assault conviction under Section 1103(1) and (2) of the Crimes Code.12

proceedings where appropriate. This is particularly so where, as here, the other proceedings involve
the same parties.” Lycoming Cty. v. Pa. Labor Relations Bd., 943 A.2d 333, 335 n.8 (Pa. Cmwlth.
2007) (citation omitted).
       12
          Section 1103 of the Crimes Code states, in pertinent part:
                                                10
                Section 9760 of the Sentencing Code provides, in relevant part:

                [T]he court shall give credit as follows:
                (1) Credit against the maximum term and any minimum
                term shall be given to the defendant for all time spent in
                custody as a result of the criminal charge for which a prison
                sentence is imposed or as a result of the conduct on which
                such a charge is based. Credit shall include credit for time
                spent in custody prior to trial, during trial, pending
                sentence, and pending the resolution of an appeal.

42 Pa.C.S. § 9760.
                Our Superior Court has held that “[a]n attack upon the court’s failure to
give credit for time served is an attack upon the legality of the sentence and cannot be
waived.”        Commonwealth v. Davis, 852 A.2d 392, 399 (Pa. Super. 2004).
Notwithstanding, that Court has also explained:

                [T]he [Post Conviction Relief Act13 (]PCRA[)] is the
                exclusive vehicle for obtaining post-conviction collateral
                relief. This is true regardless of the manner in which the
                petition is titled. Indeed, the PCRA statute specifically
                provides for such treatment:
                       The action established in this subchapter shall
                       be the sole means of obtaining collateral relief
                       and encompasses all other common law and


                [A] person who has been convicted of a felony may be sentenced to
                imprisonment as follows:
                       (1) In the case of a felony of the first degree, for a term
                       which shall be fixed by the court at not more than 20
                       years.
                       (2) In the case of a felony of the second degree, for a
                       term which shall be fixed by the court at not more than
                       [10] years.
18 Pa.C.S. § 1103. Section 3301 of the Crimes Code lists arson as a first degree felony, 18 Pa.C.S.
§ 3301, and Section 2702 of the Crimes Code lists aggravated assault as a second degree felony as
against certain enumerated individuals, 18 Pa.C.S. § 2702.
       13
            42 Pa.C.S. §§ 9541-9546.
                                                  11
                       statutory remedies for the same purpose that
                       exist when this subchapter takes effect,
                       including habeas corpus and coram nobis.
                42 Pa.C.S.[] § 9542. Simply because the merits of the
                PCRA petition cannot be considered due to previous
                litigation, waiver, or an untimely filing, there is no
                alternative basis for relief outside the framework of the
                PCRA.

Commonwealth v. Kutnyak, 781 A.2d 1259, 1261 (Pa. Super. 2001) (citations
omitted; emphasis added).
                In Commonwealth v. Jackson, 30 A.3d 516 (Pa. Super. 2011), a prisoner
filed a motion in 2010 to correct a sentence imposed in 1988. The Superior Court
held that, since the claim was cognizable under the PCRA, the prisoner must adhere
to the time requirements in Section 9545 of the PCRA.                       Because the “[PCRA]
petition was patently untimely, [] the PCRA court did not have jurisdiction under
[S]ection 9545 [of the PCRA] to consider [the petitioner’s] claim.” Jackson, 30 A.3d
at 521-22. The Jackson Court expounded:

                Section 9545 [of the PCRA] expressly states that a PCRA
                petition ‘shall be filed within one year of the date the
                judgment becomes final’ unless one of the statutory
                exceptions[14] is pled and proven. 42 Pa.C.S.[] § 9545. Our

      14
           The statutory exceptions contained in Section 9545(b)(1) of the PCRA provide:
                Any petition under this subchapter . . . shall be filed within one year
                of the date the judgment becomes final, unless the petition alleges and
                the petitioner proves that:
                   (i) the failure to raise the claim previously was the result of
                   interference by government officials with the presentation of the
                   claim in violation of the Constitution or laws of this
                   Commonwealth or the Constitution or laws of the United States;
                   (ii) the facts upon which the claim is predicated were unknown to
                   the petitioner and could not have been ascertained by the exercise
                   of due diligence; or
                   (iii) the right asserted is a constitutional right that was recognized
                   by the Supreme Court of the United States or the Supreme Court of
                                                  12
              courts have strictly interpreted this requirement as creating
              a jurisdictional deadline. See [Commonwealth v. Fahy, 737
A.2d 214, 222 (Pa. 1999)] (‘court has no authority to extend
              filing periods except as [Section 9545 of the PCRA]
              permits’); Commonwealth v. McKeever, 947 A.2d 782, 784-
              85 (Pa. Super. 2008) (court is not permitted to ‘disregard,
              alter, or create equitable exceptions to the timeliness
              requirement [of Section 9545 of the PCRA]’). Further, our
              courts have interpreted jurisdiction under [S]ection 9545 [of
              the PCRA] differently than [S]ection 5505 [of the Judicial
              Code, 42 Pa.C.S. § 550515]. Unlike [S]ection 5505 [of the
              Judicial Code], [S]ection 9545 [of the PCRA] does not
              merely grant a court authority to consider a PCRA petition
              for a limited period of time; it acts to divest a court of
              jurisdiction once the filing period has passed.           See
              [Commonwealth v. Perrin, 947 A.2d 1284, 1285 (Pa. Super.
              2008)] (courts are without jurisdiction to consider the merits
              of untimely PCRA petition). Therefore, when the one-year
              filing deadline of [S]ection 9545 [of the PCRA] has
              expired, and no statutory exception has been pled or proven,
              a PCRA court cannot invoke inherent jurisdiction to correct
              orders, judgments and decrees, even if the error is patent
              and obvious.

Jackson, 30 A.3d at 522-23.
              In the instant case, Moss filed his Petition on October 5, 2017 - more
than 20 years after his March 5, 1997 sentence was imposed. Not only is Moss’
Petition untimely, he did not plead any of the PCRA’s statutory exceptions. Thus,
despite that “[a]n attack upon the court’s failure to give credit for time served . . .
cannot be waived[,]” neither this Court, nor the trial court has jurisdiction to correct
Moss’ sentence. Davis, 852 A.2d at 399.



                 Pennsylvania after the time period provided in this section and has
                 been held by that court to apply retroactively.
42 Pa.C.S. § 9545(b)(1).
        15
           Section 5505 of the Judicial Code states: “Except as otherwise provided or prescribed by
law, a court upon notice to the parties may modify or rescind any order within 30 days after its
entry, notwithstanding the prior termination of any term of court, if no appeal from such order has
been taken or allowed.” 42 Pa.C.S. § 5505.
                                                13
   VI.       Whether the Trial Court Violated the Supremacy Clause
             Moss further claims that the trial court violated the Supremacy Clause by
failing to comply with the mandates of Section 9757 of the Sentencing Code. Moss’
argument is unclear at best. Moss appears to argue that the trial court failed to adhere
to the Sentencing Code, and that this failure is unconstitutional under the Supremacy
Clause since the U.S. Supreme Court has held that where a statute limits an official’s
discretion using mandatory language, that statute creates a liberty interest that the
statute will be followed. Thus, according to Moss, the trial court’s failure to adhere
to the mandatory requirement that the sentencing court set a minimum sentence under
Section 9757 of the Sentencing Code violated the statute and thereby contravened
Supreme Court precedent.      Therefore, Moss posits, such action contravened the
Supremacy Clause, rendering his sentence void.
             Section 9757 of the Sentencing Code states that courts “shall indicate the
minimum sentence to be served” for all offenses imposed.           42 Pa.C.S. § 9757
(emphasis added).    Moss argues that the aforementioned language requires the
sentencing judge to indicate the total minimum sentence to be served, and the
sentencing judge’s failure to do so renders the sentence void. See Moss Br. at 11-12.
             In Gillespie v. Department of Corrections, 527 A.2d 1061 (Pa. Cmwlth.
1987), this Court examined Section 9757 of the Sentencing Code and explained:

             Our reading of the statute and interpretive case law compels
             us to conclude that once the sentencing court imposes a
             consecutive sentence, aggregation with other consecutive
             sentences is automatic and mandatory under [Section 9757
             of the Sentencing Code].
             In Commonwealth v. Green, . . . 458 A.2d 951 ([Pa. Super.]
             1983), the Superior Court held that the ‘plain meaning’ rule
             of Section 1903 of the Statutory Construction Act of 1972,
             1 Pa.C.S. § 1903, applied to [Section 9757 of the
             Sentencing Code]. Section 9757 [of the Sentencing Code]
                                          14
            provides that where consecutive sentences are imposed, the
            sentencing court ‘shall indicate the minimum sentence to be
            served for the total of all offenses.’          The General
            Assembly’s use of the terms ‘shall,’ ‘total,’ and ‘all’ as
            pertaining to the minimum term clearly state an intention
            that the prisoner serve the aggregate of all the minimum
            terms imposed under the various consecutive sentences.
            The term ‘shall’ rather than ‘may’ imports the mandatory,
            rather than discretionary, nature of the statute. While [the
            sentencing judge] did not indicate a total minimum term
            at the time of sentencing, that failure is not a fatal flaw
            since, by operation of Section 9757 [of the Sentencing
            Code], we find that [the prisoner’s] consecutive sentences
            of five to ten years and three to six months by necessary
            implication provided for an aggregated sentence of five
            years, three months to ten years, six months. The
            discretion of the sentencing judge is preserved in that the
            sentencing judge has the discretion to impose either
            consecutive or concurrent sentences.
Gillespie, 527 A.2d at 1065 (bold emphasis added; citations omitted).

            In the instant matter, Moss’ First Sentence imposed a term of 42 to 240
months of imprisonment. His Second Sentence imposed a term of 15 to 120 months
in prison. As in Gillespie, although the sentencing judge

            did not indicate a total minimum term at the time of
            sentencing, that failure is not a fatal flaw since, by operation
            of Section 9757 [of the Sentencing Code,] we find that
            [Moss’] consecutive sentences of [42 months to 240
            months] and [15 months to 120 months] by necessary
            implication provided for an aggregated sentence of [57
            months].

Id. at 1065. As explained in Gillespie, pursuant to Section 9757 of the Sentencing
Code, the aggregation is automatic “once the sentencing court imposes a consecutive
sentence[.]” Gillespie, 527 A.2d at 1065. The sentencing judge’s failure to explicitly
declare an aggregated minimum, where the General Assembly’s intent was that “the
prisoner serve the aggregate of all the minimum terms imposed under the various
consecutive sentences[,]” is not legal error.         Gillespie, 527 A.2d at 1065.

                                          15
Accordingly, Moss was not deprived of any liberty interest resulting from the
sentencing court’s failure to state an aggregated minimum sentence and his argument
is without support.

         VII.         Whether Moss Fully Served His Sentences
             Finally, Moss argues that he is entitled to be released because “the only
logical [statutory interpretation] of [S]ection 9757 [of the Sentencing Code] is that
when a prisoner completes the minimum sentence on the first offense, the [p]risoner
is constructively paroled to the detainer sentence.”       Moss Br. at 14.      Moss is
incorrect. As discussed, supra, he was not constructively paroled when he reached
his minimum sentence date. Rather, parole is not automatic and is granted only at the
Board’s discretion. See Merritt. When Moss was released on parole on April 7,
2008, he still had 18 years, 10 months and 26 days remaining on his maximum
sentence to be served if he was subsequently recommitted as a convicted parole
violator. Thus, he has not served his sentence and he is not entitled to release.


                                      Conclusion
             For all of the aforementioned reasons, the trial court properly denied
Moss’ Petition. Accordingly, the trial court’s order is affirmed.


                                          __________________________
                                          ANNE E. COVEY, Judge




                                           16
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Craig Moss,                            :
                         Appellant     :
                                       :
                   v.                  :
                                       :
SCI – Mahanoy Superintendent           :
Pennsylvania Board of                  :   No. 204 C.D. 2018
Probation and Parole                   :


                                     ORDER


              AND NOW, this 29th day of August, 2018, the Court of Common Pleas
of the 39th Judicial District, Franklin County Branch’s November 3, 2017 order is
affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge